Exhibit 10.1

Transition Agreement

This Transition Agreement made as of this 21st day of May 2007 (the “Effective
Date”) by and between NitroMed, Inc. (“NitroMed” or “Company”) and L. Gordon
Letts, Ph.D. (“Dr. Letts”).

WHEREAS, Dr. Letts has served the Company as its Chief Scientific Officer and
Senior Vice President, Research and Development since May 1997, and also served
the Company as its Vice President, Research from December 1993 to May 1997;

WHEREAS, Dr. Letts seeks to transition from the Company in order to pursue other
opportunities unrelated to the Company’s business and operations; and

WHEREAS, the Company requires Dr. Letts’ continued services and input for a
period of time to allow for the timely completion of his current assignments, to
allow for an appropriate transition of duties, and for him to assist with
certain corporate initiatives.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows.


1.     RESIGNATION FROM CURRENT POSITIONS AND CONTINUED PART-TIME EMPLOYMENT. 
DR. LETTS WILL RESIGN FROM HIS CURRENT POSITIONS AND POSTINGS WITH THE COMPANY
EFFECTIVE MAY 21, 2007 (THE “EFFECTIVE DATE”).  THEREAFTER, HE WILL CONTINUE FOR
A PERIOD OF TWELVE (12) MONTHS AS AN AT-WILL, NON-EXECUTIVE, PART-TIME EMPLOYEE
OF THE COMPANY IN THE CAPACITY OF SCIENTIFIC AND TECHNOLOGY ADVISOR REPORTING TO
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AND HE WILL BE ASSIGNED CERTAIN
STRATEGIC PROJECTS (THE “PART-TIME PERIOD”).  AS A PART-TIME, NON-EXECUTIVE
EMPLOYEE, HE WILL RECEIVE AN ANNUALIZED SALARY OF $300,000.  AS A PART-TIME
EMPLOYEE, DR. LETTS WILL BE ELIGIBLE TO RECEIVE COMPANY FRINGE BENEFITS IN
ACCORDANCE WITH APPLICABLE COMPANY POLICIES, PRACTICES, AND PLAN DOCUMENTS.  AS
OF THE EFFECTIVE DATE, DR. LETTS WILL NO LONGER BE AN EXECUTIVE OFFICER OF THE
COMPANY AND WILL NO LONGER SERVE AS A MEMBER OF THE EXECUTIVE TEAM.  IN
ADDITION, DR. LETTS WILL NOT BE ELIGIBLE TO PARTICIPATE IN THE COMPANY’S ANNUAL
INCENTIVE PROGRAM AFTER THE EFFECTIVE DATE NOR SHALL HE BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S EXECUTIVE SEVERANCE BENEFIT PLAN.  AFTER THE
EFFECTIVE DATE, DR. LETTS SHALL BE FREE TO PURSUE SUCH OTHER OPPORTUNITIES AS HE
DESIRES, PROVIDED THAT SUCH ACTIVITIES DO NOT (A) COMPETE OR INTERFERE WITH THE
COMPANY’S BUSINESS AND/OR (B) INTERFERE WITH DR. LETTS’ OBLIGATIONS PURSUANT TO
THIS TRANSITION AGREEMENT AND/OR THE OTHER DOCUMENTS REFERENCED HEREIN
(INCLUDING, WITHOUT LIMITATION, THE INVENTION AND NON-DISCLOSURE AGREEMENT).


2.     SEVERANCE BENEFITS.  IF THE PART-TIME PERIOD IS TERMINATED BY THE COMPANY
WITHOUT “CAUSE” AS DEFINED HEREIN (EXCLUDING A TERMINATION IN CONNECTION WITH A
CHANGE IN CONTROL OF THE COMPANY, WHICH SHALL BE GOVERNED BY THE RETENTION
AGREEMENT REFERENCED IN PARAGRAPH 3), AND PROVIDED THAT UPON THE CESSATION OF
THE PART-TIME PERIOD (WHETHER BY EARLY TERMINATION BY THE COMPANY WITHOUT CAUSE
OR IN ACCORDANCE WITH THE TERMS OF THE AGREEMENT IN THE NORMAL COURSE) DR. LETTS
EXECUTES AND DOES NOT REVOKE THE RELEASE OF CLAIMS ATTACHED HERETO AS EXHIBIT A,
DR. LETTS SHALL BE ENTITLED TO RECEIVE: (I) IN THE CASE OF AN EARLY TERMINATION
OF THE PART-TIME PERIOD BY THE COMPANY WITHOUT CAUSE, (X) THAT PORTION OF HIS
ANNUAL SALARY


--------------------------------------------------------------------------------



 


($300,000), LESS APPLICABLE TAXES AND WITHHOLDING, THAT HAS NOT ALREADY BEEN
PAID DURING THE PART-TIME PERIOD, AND (Y) THE SALARY AND COBRA BENEFIT DEFINED
AND SET FORTH IN PARAGRAPH 2(II) (PROVIDED, HOWEVER, THAT IN NO CASE SHALL SUCH
COBRA BENEFIT CONTINUE FOR A PERIOD LONGER THAN EIGHTEEN (18) MONTHS), AND (II)
IN THE CASE OF THE CONCLUSION OF THE PART-TIME PERIOD IN THE NORMAL COURSE
(I.E., TWELVE (12) MONTHS AFTER THE EFFECTIVE DATE), (A) CONTINUATION OF HIS
THEN-CURRENT ANNUAL BASE SALARY ($300,000) FOR A PERIOD OF TWELVE (12) MONTHS
AND (B) CONTRIBUTIONS TO THE COST OF COBRA (CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT) COVERAGE (THE “COBRA BENEFIT”), PROVIDED THAT IN THE CASE OF
BOTH CLAUSE (A) AND CLAUSE (B) OF THIS PARAGRAPH 2(II), THE SALARY CONTINUATION
AND COBRA BENEFIT SHALL ONLY CONTINUE FOR A PERIOD OF TWELVE (12) MONTHS FROM
THE CONCLUSION OF THE PART-TIME PERIOD IN THE NORMAL COURSE.  FOR PURPOSES OF
THIS AGREEMENT, “CAUSE” SHALL BE DETERMINED BY THE COMPANY IN ITS SOLE
DISCRETION, AND CAN INCLUDE, BUT IS NOT LIMITED TO, (I) ANY ACT OR OMISSION BY
DR. LETTS THAT MAY HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY’S BUSINESS OR
ON HIS ABILITY TO PERFORM SERVICES FOR THE COMPANY, INCLUDING, WITHOUT
LIMITATION, THE COMMISSION OF ANY CRIME (OTHER THAN ORDINARY TRAFFIC
VIOLATIONS); OR (II) ANY WILLFUL MISCONDUCT OR GROSS NEGLECT OF DUTIES BY DR.
LETTS IN CONNECTION WITH THE BUSINESS OR AFFAIRS OF THE COMPANY, INCLUDING, BUT
NOT LIMITED TO, MISAPPROPRIATION OF COMPANY ASSETS, OR FAILURE TO PERFORM
REASONABLE ASSIGNED DUTIES AS SCIENTIFIC AND TECHNOLOGY ADVISOR.


3.     RETENTION AGREEMENT.  DURING THE PART-TIME PERIOD, DR. LETTS WILL BE
ELIGIBLE TO RECEIVE THE CHANGE OF CONTROL BENEFITS IN ACCORDANCE WITH THE TERMS
OF THE AGREEMENT EXECUTED BY HIM AND THE COMPANY DATED APRIL 5, 2006 (THE
“RETENTION AGREEMENT”).


4.     TERMINATION OF BENEFITS.  EXCEPT WITH RESPECT TO THE COBRA BENEFIT, ALL
BENEFITS, INCLUDING LIFE INSURANCE AND LONG-TERM DISABILITY, WILL END UPON THE
TERMINATION OF THE PART-TIME PERIOD.


5.     OPTIONS VESTING AND EXERCISE PERIODS.   SIMULTANEOUSLY WITH THE EXECUTION
OF THIS TRANSITION AGREEMENT, EACH OF DR. LETTS’ OUTSTANDING OPTION AGREEMENTS,
ALL OF WHICH ARE LISTED ON EXHIBIT B HERETO (COLLECTIVELY, THE “AWARDS”), WILL
BE MODIFIED TO PROVIDE THAT (A) UPON THE CONCLUSION OF THE PART-TIME PERIOD IN
THE NORMAL COURSE (I.E., TWELVE (12) MONTHS AFTER THE EFFECTIVE DATE), THE
PERIOD OF EXERCISABILITY OF THE VESTED PORTION OF SUCH OPTIONS SHALL BE TWO
YEARS FOLLOWING SUCH CESSATION OF EMPLOYMENT AND (B) IN THE CASE OF AN EARLY
TERMINATION OF THE PART-TIME PERIOD BY THE COMPANY WITHOUT CAUSE (EXCLUDING A
TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL OF THE COMPANY, WHICH SHALL
BE GOVERNED BY THE RETENTION AGREEMENT REFERENCED IN PARAGRAPH 3), (I) ANY
OPTIONS COVERED BY THE AWARDS THAT WOULD HAVE VESTED DURING THE PART-TIME PERIOD
BUT FOR THE EARLY TERMINATION OF THE PART-TIME PERIOD WILL VEST IMMEDIATELY AS
OF THE DATE OF SUCH EARLY TERMINATION AND (II) THE PERIOD OF EXERCISABILITY OF
THE VESTED PORTION OF SUCH OPTIONS SHALL EQUAL THE SUM OF (X) TWO YEARS AND (Y)
THE NUMBER OF DAYS REMAINING IN THE PART-TIME PERIOD FOLLOWING THE DATE OF THE
EARLY TERMINATION OF THE PART-TIME PERIOD.  ALL OTHER TERMS OF THE AWARDS SHALL
REMAIN IN FULL FORCE AND EFFECT.  WHILE EMPLOYED, DR. LETTS MAY BE ELIGIBLE TO
RECEIVE SUCH FUTURE STOCK OPTIONS GRANTS AS THE BOARD OF DIRECTORS OF THE
COMPANY SHALL FROM TIME TO TIME DEEM APPROPRIATE AND HAVING SUCH TERMS AND
CONDITIONS AS ARE DETERMINED SOLELY BY THE COMPANY’S BOARD OF DIRECTORS.


6.     SALE OF PROPERTY.  IF DURING THE PART-TIME PERIOD, THE COMPANY ENTERS
INTO A DEFINITIVE AND BINDING AGREEMENT WITH A THIRD PARTY APPROVED BY THE
COMPANY’S BOARD OF

2


--------------------------------------------------------------------------------



 


DIRECTORS RELATING TO A TRANSACTION NEGOTIATED BY DR. LETTS EXCLUSIVELY FOR THE
SALE, LICENSING OR CO-PROMOTION OF ANY INTELLECTUAL PROPERTY RIGHTS OF THE
COMPANY (EXCLUDING BIDIL, BIDIL XR, NMI 3377 AND ANY AND ALL COMBINATION
PRODUCTS THEREOF), THE COMPANY WILL PAY DR. LETTS AN AMOUNT EQUAL TO 1.5% OF ANY
UPFRONT CASH PAYMENT(S) (I.E., NOT INCLUDING ANY MILESTONE, ROYALTY, EARN-OUT
PAYMENTS OR ANY OTHER PAYMENTS NOT RECEIVED UPFRONT) MADE BY SUCH THIRD PARTY TO
THE COMPANY LESS APPLICABLE TAXES AND WITHHOLDINGS, UPON EXECUTION OF A
DEFINITIVE AND BINDING AGREEMENT PERTAINING TO SUCH SALE, LICENSE OR
CO-PROMOTION ARRANGEMENT; PROVIDED, HOWEVER, THAT THE TERMS OF THIS PARAGRAPH
SHALL NOT APPLY TO (A) ANY TRANSACTION (I) WHICH INVOLVES, AS PART OF THE
TRANSACTION, THE SALE, LICENSING OR CO-PROMOTION OF BIDIL, BIDIL XR, NMI 3377
AND ANY AND ALL COMBINATION PRODUCTS THEREOF AND (II) THE DISCUSSION AND/OR
NEGOTIATION OF WHICH BEGAN PRIOR TO THE EFFECTIVE DATE OR (B) A MERGER OF THE
COMPANY OR THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.  IN THE
CASE OF CLAUSE (A) OF THIS PARAGRAPH 6, IN THE EVENT SUCH TRANSACTION OCCURS
DURING THE PART-TIME PERIOD, THE COMPANY AND DR. LETTS WILL NEGOTIATE IN GOOD
FAITH TO AGREE ON A REASONABLE SUM TO BE PAID TO DR. LETTS.


7.     SECTION 409A.  IT IS INTENDED THAT ALL PAYMENTS UNDER THIS TRANSITION
AGREEMENT COME WITHIN EXCEPTIONS TO SECTION 409A OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (“SECTION 409A”).  THE TRANSITION AGREEMENT AND ALL RELATED
DOCUMENTS SHALL BE INTERPRETED AND ADMINISTERED IN ACCORDANCE WITH THAT
INTENTION.  HOWEVER, IF ANY AMOUNT PAYABLE UNDER THIS TRANSITION AGREEMENT IS
DETERMINED TO BE SUBJECT TO SECTION 409A THEN SUCH PAYMENTS SHALL BE
ADMINISTERED IN ACCORDANCE WITH SECTION 409A; PROVIDED THAT THE COMPANY SHALL
NOT BE LIABLE FOR ANY FAILURES UNDER THIS SECTION 5 THAT RESULT IN THE PAYMENT
OF ANY TAXES OR OTHER AMOUNTS DUE UNDER THE TERMS OF SECTION 409A.  TO THE
EXTENT ANY AMOUNT SUBJECT TO SECTION 409A IS TO BE PAID OR PROVIDED TO DR. LETTS
IN CONNECTION WITH A SEPARATION FROM SERVICE AT A TIME WHEN HE IS CONSIDERED A
SPECIFIED EMPLOYEE WITHIN THE MEANING OF SECTION 409A THEN SUCH PAYMENT SHALL
NOT BE MADE UNTIL THE DATE THAT IS SIX MONTHS AND ONE DAY FOLLOWING SUCH
SEPARATION FROM SERVICE, OR IN A LUMP SUM UPON HIS EARLIER DEATH.


8.     INVENTION AND NON-DISCLOSURE OBLIGATIONS.  IN CONSIDERATION OF THE
BENEFITS PROVIDED HEREIN, DR. LETTS WILL EXECUTE THE COMPANY’S INVENTION AND
NON-DISCLOSURE AGREEMENT, ATTACHED HERETO AS EXHIBIT C, PURSUANT TO WHICH DR.
LETTS SHALL AGREE, AMONG OTHER THINGS, TO KEEP CONFIDENTIAL AND NOT DISCLOSE ANY
AND ALL NON-PUBLIC INFORMATION CONCERNING THE COMPANY THAT HE ACQUIRED DURING
THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY, INCLUDING, BUT NOT LIMITED TO,
ANY NON-PUBLIC INFORMATION CONCERNING THE COMPANY’S BUSINESS AFFAIRS, BUSINESS
PROSPECTS AND FINANCIAL CONDITION.


9.     RETURN OF COMPANY PROPERTY.  UPON THE TERMINATION OF THE PART-TIME
PERIOD, DR. LETTS WILL RETURN TO THE COMPANY ALL KEYS, FILES, RECORDS (AND
COPIES THEREOF), EQUIPMENT (INCLUDING, BUT NOT LIMITED TO, SOFTWARE AND
PRINTERS, WIRELESS HANDHELD DEVICES, CELLULAR PHONES, PAGERS, ETC.), COMPANY
IDENTIFICATION, AND ANY OTHER COMPANY-OWNED PROPERTY IN HIS POSSESSION OR
CONTROL, AND THAT HE WILL LEAVE INTACT ALL ELECTRONIC COMPANY DOCUMENTS,
INCLUDING, BUT NOT LIMITED TO, THOSE WHICH HE DEVELOPED OR HELPED DEVELOP DURING
HIS EMPLOYMENT.  DR. LETTS AGREES THAT IN THE EVENT THAT HE DISCOVERS ANY OTHER
COMPANY OR PROPRIETARY MATERIALS IN HIS POSSESSION AFTER THE SEPARATION FROM
EMPLOYMENT, HE WILL IMMEDIATELY RETURN SUCH MATERIALS TO THE COMPANY’S HUMAN
RESOURCES DEPARTMENT.  DR. LETTS FURTHER CONFIRMS THAT HE WILL HAVE CANCELLED
ALL ACCOUNTS FOR HIS BENEFIT, IF ANY, IN THE

3


--------------------------------------------------------------------------------



 


COMPANY’S NAME, INCLUDING, BUT NOT LIMITED TO, CREDIT CARDS, TELEPHONE CHARGE
CARDS, CELLULAR PHONE AND/OR PAGER ACCOUNTS AND COMPUTER ACCOUNTS.


10.   RELEASE OF CLAIMS.  IN CONSIDERATION OF THE BENEFITS PROVIDED FOR IN THIS
TRANSITION AGREEMENT, WHICH DR. LETTS ACKNOWLEDGES HE WOULD NOT OTHERWISE BE
ENTITLED TO RECEIVE, DR. LETTS HEREBY FULLY, FOREVER, IRREVOCABLY AND
UNCONDITIONALLY RELEASES, REMISES AND DISCHARGES THE COMPANY, ITS OFFICERS,
DIRECTORS, STOCKHOLDERS, CORPORATE AFFILIATES, SUBSIDIARIES, PARENT COMPANIES,
AGENTS AND EMPLOYEES (EACH IN THEIR INDIVIDUAL AND CORPORATE CAPACITIES)
(HEREINAFTER, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, CHARGES,
COMPLAINTS, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, RIGHTS, DEBTS, SUMS OF
MONEY, COSTS, ACCOUNTS, RECKONINGS, COVENANTS, CONTRACTS, AGREEMENTS, PROMISES,
DOINGS, OMISSIONS, DAMAGES, EXECUTIONS, OBLIGATIONS, LIABILITIES, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND COSTS), OF EVERY KIND AND NATURE WHICH HE EVER
HAD OR NOW HAS AGAINST THE RELEASED PARTIES, INCLUDING, BUT NOT LIMITED TO, ANY
CLAIMS ARISING OUT OF HIS EMPLOYMENT WITH AND/OR SEPARATION FROM THE COMPANY,
INCLUDING, BUT NOT LIMITED TO, ALL EMPLOYMENT DISCRIMINATION CLAIMS UNDER TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000E ET SEQ., THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621 ET SEQ., THE AMERICANS WITH
DISABILITIES ACT OF 1990, 42 U.S.C. §12101 ET SEQ., THE FAMILY AND MEDICAL LEAVE
ACT, 29 U.S.C. § 2601 ET SEQ., THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION
ACT (“WARN”), 29 U.S.C. § 2101 ET SEQ., SECTION 806 OF THE CORPORATE FRAUD
ACCOUNTABILITY ACT OF 2002, 18 U.S.C. § 1514(A), THE REHABILITATION ACT OF 1973,
29 U.S.C. § 701 ET SEQ., EXECUTIVE ORDER 11216, EXECUTIVE ORDER 11141, ALL AS
AMENDED; ALL CLAIMS ARISING OUT OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C.
§1681 ET SEQ., THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”), 29
U.S.C. §1001 ET SEQ., THE MASSACHUSETTS FAIR EMPLOYMENT PRACTICES ACT., M.G.L.
C. 151B, § 1 ET SEQ., THE MASSACHUSETTS CIVIL RIGHTS ACT, M.G.L. C. 12, §§ 11H
AND 11I, THE MASSACHUSETTS EQUAL RIGHTS ACT, M.G.L. C. 93, § 102 AND M.G.L. C.
214, § 1C, THE MASSACHUSETTS LABOR AND INDUSTRIES ACT, M.G.L. C. 149, § 1 ET
SEQ., THE MASSACHUSETTS PRIVACY ACT, M.G.L. C. 214, § 1B, AND THE MASSACHUSETTS
MATERNITY LEAVE ACT , M.G.L. C. 149, § 105(D), ALL AS AMENDED; ALL COMMON LAW
CLAIMS INCLUDING, BUT NOT LIMITED TO, ACTIONS IN TORT, DEFAMATION AND BREACH OF
CONTRACT; ALL CLAIMS TO ANY NON-VESTED OWNERSHIP INTEREST IN THE COMPANY,
CONTRACTUAL OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, CLAIMS TO STOCK OR
STOCK OPTIONS; AND ANY CLAIM OR DAMAGE ARISING OUT OF HIS EMPLOYMENT WITH OR
SEPARATION FROM THE COMPANY (INCLUDING ANY CLAIM FOR RETALIATION) UNDER ANY
COMMON LAW THEORY OR ANY FEDERAL, STATE OR LOCAL STATUTE OR ORDINANCE NOT
EXPRESSLY REFERENCED ABOVE; PROVIDED, HOWEVER, THAT NOTHING IN THIS TRANSITION
AGREEMENT PREVENTS HIM FROM FILING, COOPERATING WITH, OR PARTICIPATING IN ANY
PROCEEDING BEFORE THE EEOC OR A STATE FAIR EMPLOYMENT PRACTICES AGENCY (EXCEPT
THAT HE ACKNOWLEDGES THAT HE MAY NOT BE ABLE TO RECOVER ANY MONETARY BENEFITS IN
CONNECTION WITH ANY SUCH CLAIM, CHARGE OR PROCEEDING).


11.   ACKNOWLEDGMENT.  DR. LETTS ACKNOWLEDGES THAT HE HAS BEEN GIVEN AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER THIS TRANSITION AGREEMENT AND THE RELEASE OF
CLAIMS AT EXHIBIT A, AND THAT THE COMPANY ADVISES HIM TO CONSULT WITH AN
ATTORNEY OF HIS OWN CHOOSING PRIOR TO SIGNING THIS TRANSITION AGREEMENT AND
EXHIBIT A.  DR. LETTS IS ADVISED THAT HE MAY REVOKE HIS AGREEMENT FOR A PERIOD
OF SEVEN (7) DAYS AFTER HE SIGNS IT, AND THE RELEASE PROVIDED ABOVE SHALL NOT BE
EFFECTIVE OR ENFORCEABLE UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAY REVOCATION
PERIOD.  DR. LETTS IS ADVISED AND HE UNDERSTANDS AND AGREES THAT BY ENTERING
INTO THIS AGREEMENT AND SIGNING IT AND THE RELEASES OF CLAIMS HE IS WAIVING ANY
AND ALL RIGHTS OR CLAIMS HE MIGHT HAVE UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, AS AMENDED BY

4


--------------------------------------------------------------------------------



 


THE OLDER WORKERS BENEFIT PROTECTION ACT, AND THAT HE HAS RECEIVED CONSIDERATION
BEYOND THAT TO WHICH HE WAS PREVIOUSLY ENTITLED.


12.   AMENDMENT.  THIS TRANSITION AGREEMENT SHALL BE BINDING UPON THE PARTIES
AND MAY NOT BE MODIFIED IN ANY MANNER, EXCEPT BY AN INSTRUMENT IN WRITING OF
CONCURRENT OR SUBSEQUENT DATE SIGNED BY DULY AUTHORIZED REPRESENTATIVES OF THE
PARTIES HERETO.  THIS TRANSITION AGREEMENT IS BINDING UPON AND SHALL INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE AGENTS, ASSIGNS, HEIRS,
EXECUTORS, SUCCESSORS AND ADMINISTRATORS.


13.   NO WAIVER.   NO DELAY OR OMISSION BY EITHER PARTY IN EXERCISING ANY RIGHT
UNDER THIS TRANSITION AGREEMENT SHALL OPERATE AS A WAIVER OF THAT OR ANY OTHER
RIGHT.  A WAIVER OR CONSENT GIVEN BY A PARTY ON ANY ONE OCCASION SHALL BE
EFFECTIVE ONLY IN THAT INSTANCE AND SHALL NOT BE CONSTRUED AS A BAR OR WAIVER OF
ANY RIGHT ON ANY OTHER OCCASION.


14.   VALIDITY.  SHOULD ANY PROVISION OF THIS TRANSITION AGREEMENT BE DECLARED
OR BE DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE ILLEGAL OR
INVALID, THE VALIDITY OF THE REMAINING PARTS, TERMS OR PROVISIONS SHALL NOT BE
AFFECTED THEREBY AND SAID ILLEGAL AND/OR INVALID PART, TERM OR PROVISION SHALL
BE DEEMED NOT TO BE A PART OF THIS TRANSITION AGREEMENT.


15.   COOPERATION.  DR. LETTS AGREES TO COOPERATE WITH THE COMPANY IN THE
INVESTIGATION, DEFENSE OR PROSECUTION OF ANY CLAIMS OR ACTIONS NOW IN EXISTENCE
OR WHICH MAY BE BROUGHT IN THE FUTURE AGAINST OR ON BEHALF OF THE COMPANY.  HIS
COOPERATION IN CONNECTION WITH SUCH CLAIMS OR ACTIONS SHALL INCLUDE, BUT NOT BE
LIMITED TO, BEING AVAILABLE TO MEET WITH THE COMPANY’S COUNSEL TO PREPARE FOR
DISCOVERY OR ANY MEDIATION, ARBITRATION, TRIAL, ADMINISTRATIVE HEARING OR OTHER
PROCEEDING OR TO ACT AS A WITNESS WHEN REASONABLY REQUESTED BY THE COMPANY AT
MUTUALLY AGREEABLE TIMES AND AT LOCATIONS MUTUALLY CONVENIENT TO YOU AND THE
COMPANY.


16.   VOLUNTARY ASSENT.  DR. LETTS AFFIRMS THAT NO OTHER PROMISES OR AGREEMENTS
OF ANY KIND HAVE BEEN MADE TO OR WITH HIM BY ANY PERSON OR ENTITY WHATSOEVER TO
CAUSE HIM TO SIGN THIS TRANSITION AGREEMENT, AND THAT HE FULLY UNDERSTAND THE
MEANING AND INTENT OF THIS AGREEMENT.  DR. LETTS STATES AND REPRESENTS THAT HE
HAS HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE TERMS OF THIS TRANSITION
AGREEMENT AND EXHIBIT A WITH AN ATTORNEY.  DR. LETTS FURTHER STATES AND
REPRESENTS THAT HE HAS CAREFULLY READ THIS TRANSITION AGREEMENT, INCLUDING
EXHIBIT A HERETO, UNDERSTAND THE CONTENTS THEREIN, FREELY AND VOLUNTARILY ASSENT
TO ALL OF THE TERMS AND CONDITIONS HEREOF, AND SIGNS HIS NAME OF HIS OWN FREE
ACT.


17.   APPLICABLE LAW.  THIS TRANSITION AGREEMENT SHALL BE INTERPRETED AND
CONSTRUED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO
CONFLICT OF LAWS PROVISIONS.  THE PARTIES HEREBY IRREVOCABLY SUBMIT TO AND
ACKNOWLEDGE AND RECOGNIZE THE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS, OR IF APPROPRIATE, A FEDERAL COURT LOCATED IN MASSACHUSETTS
(WHICH COURTS, FOR PURPOSES OF THIS TRANSITION AGREEMENT, ARE THE ONLY COURTS OF
COMPETENT JURISDICTION), OVER ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS TRANSITION AGREEMENT OR THE SUBJECT MATTER
HEREOF.


18.   ENTIRE AGREEMENT.  THIS TRANSITION AGREEMENT, TOGETHER WITH EXHIBIT A,
CONTAINS AND CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE
PARTIES HERETO AND CANCELS ALL PREVIOUS ORAL AND WRITTEN NEGOTIATIONS,
AGREEMENTS, COMMITMENTS AND WRITINGS IN

5


--------------------------------------------------------------------------------



 


CONNECTION THEREWITH.  NOTHING IN THIS PARAGRAPH, HOWEVER, SHALL MODIFY, CANCEL
OR SUPERSEDE DR. LETTS’S OBLIGATIONS SET FORTH IN PARAGRAPHS 10 AND 11 ABOVE.

NITROMED, INC.

 

L. GORDON LETTS, Ph.D.

 

 

 

 

 

 

By:

/s/ Kenneth M. Bate

 

 

/s/ L. Gordon Letts, Ph.D.

 

Name: Kenneth M. Bate

 

 

Title: President and CEO

 

 

 

 

 

Date:

5/21/07

 

 

Date:

5/21/2007

 

 

6


--------------------------------------------------------------------------------


EXHIBIT A

RELEASE OF CLAIMS

This Release of Claims forms a part of that certain Transition Agreement (the
“Transition Agreement”) dated as of                            by and among L.
Gordon Letts (“Dr. Letts”), and NitroMed, Inc. (collectively, the “Company”).

1.   Dr. Letts’s Release of Claims — In consideration of the payment of the
benefits set forth in paragraph 2 of the Transition Agreement, which Dr. Letts
acknowledges he would not otherwise be entitled to receive, he hereby fully,
forever, irrevocably and unconditionally releases, remises and discharges the
Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities) (hereinafter, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature which he ever had or now has against the Released Parties, including,
but not limited to, any claims arising out of his employment with and/or
separation from the Company, including, but not limited to, all employment
discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Americans With Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment
and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., Section 806
of the Corporate Fraud Accountability Act of 2002, 18 U.S.C. § 1514(A), the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11216,
Executive Order 11141, all as amended; all claims arising out of the Fair Credit
Reporting Act, 15 U.S.C. §1681 et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq., the Massachusetts Fair
Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, § 1B, and the Massachusetts Maternity Leave Act , M.G.L. c. 149,
§ 105(d), all as amended; all common law claims including, but not limited to,
actions in tort, defamation and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, including, but not
limited to, claims to stock or stock options; and any claim or damage arising
out of his employment with or separation from the Company (including any claim
for retaliation) under any common law theory or any federal, state or local
statute or ordinance not expressly referenced above; provided, however, that
nothing in this Release of Claims prevents him from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that he acknowledges that he may not be able to recover
any monetary benefits in connection with any such claim, charge or proceeding).

2.  Company Release — The Company hereby fully, forever, irrevocably, and
unconditionally releases, remises, and discharges Dr. Letts from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, contracts, agreements, promises, damages, liabilities, and expenses of
any kind or nature, known or unknown, which the

7


--------------------------------------------------------------------------------


 

Company ever had or has against him arising out of his employment with or
separation from the Company.  Nothing herein shall be deemed to waive or release
claims by the Company for any acts of dishonesty, moral turpitude, fraud,
misappropriation, embezzlement or any knowing or willful violation of any
applicable law, rule or regulation.

3.  Acknowledgement — Dr. Letts hereby acknowledges that he has been given at
least twenty-one (21) days to consider the Transition Agreement, as well as this
Exhibit A, and that the Company advises him to consult with any attorney of his
own choosing prior to signing the Transition Agreement and this Exhibit A.  Dr.
Letts is advised that he may revoke his acceptance of this Exhibit A during the
period of seven (7) days after the execution of it, and this Exhibit A shall not
become effective or enforceable, and no severance payments will be made pursuant
to Paragraph 2 of the Transition Agreement, until this seven (7) day period has
expired.  Dr. Letts is advised and he understands and agrees that by entering
into this agreement and signing it and the Release of Claims he is waiving any
and all rights or claims he might have under The Age Discrimination in
Employment Act, as amended by The Older Workers Benefit Protection Act, and that
he has received consideration beyond that to which he was previously entitled.

4.  Non-Disparagement  — Dr. Letts understands and agrees that as a condition
for payment to him of the consideration herein described, he shall not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition.

5.  Applicable Law — This Release of Claims shall be interpreted and construed
by the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions.  Dr. Letts hereby irrevocably submits to and acknowledges and
recognizes the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Transition Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Release of Claims or the subject matter hereof.

NitroMed, Inc.

 

L. Gordon Letts, Ph.D.

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

Date:

 

 

 

8


--------------------------------------------------------------------------------


EXHIBIT B

The following table sets forth certain information concerning all outstanding
equity awards held by Dr. Letts as of May 21, 2007.

Option Grant
Date

 

Number of
Securities
Underlying
Option
(Execrcisable)

 

Number of
Securities
Underlying
Option
(Unexecrcisable)

 

Option
Exercise Price
($)

 

Option
Expiration Date

 

06/16/1999

 

3,465

 

0

 

1.30

 

06/16/2009

 

01/30/2001

 

24,660

 

0

 

2.00

 

01/30/2011

 

03/12/2002

 

65,000

 

0

 

2.00

 

03/12/2012

 

06/17/2003

 

41,250

 

13,750

 

2.00

 

06/17/2013

 

12/01/2003

 

56,250

 

18,750

 

7.98

 

12/01/2013

 

05/18/2004

 

18,750

 

6,250

 

7.55

 

05/18/2014

 

07/19/2004

 

31,250

 

31,250

 

10.21

 

07/19/2014

 

05/16/2005

 

42,500

 

42,500

 

14.99

 

05/16/2015

 

01/19/2006

 

8,600

 

25,800

 

12.02

 

01/19/2016

 

03/30/2006

 

43,000

 

0

 

8.06

 

03/30/2016

 

08/16/2006

 

0

 

40,000

 

2.84

 

08/16/2016

 

10/12/2006

 

0

 

35,000

 

2.17

 

10/12/2016

 

 

9


--------------------------------------------------------------------------------


EXHIBIT C

INVENTION AND NON-DISCLOSURE AGREEMENT

This Agreement is made between NitroMed, Inc., a Delaware corporation
(hereinafter referred to collectively with its subsidiaries as the “Company”),
and (“Employee”).

In consideration of the employment of the continued employment of the Employee
by the Company, the Company and the Employee agree as follows:

1.               Proprietary Information.

(a)   The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company.  By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, presses, methods, techniques, formulas, compositions
compounds, projects, developments, plans, research data, clinical data,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company.  The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his/her duties as an employee of the
Company) without written approval by an officer of the company, either during or
after his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.

(b)   The Employee agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
company to be used by the Employee only in the performance of his/her duties for
the company.  All such materials or copies thereof and all tangible property of
the company in the custody or possession of the Employee shall be delivered to
the Company, upon the earlier of (I) a request by the Company, or (ii)
termination of his/her employment.  After such delivery, the Employee shall not
retain any such materials or copies thereof or any such tangible property.

(c)   The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his/her obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may  have disclosed or entrusted the same to
the company or to the Employee.

10


--------------------------------------------------------------------------------


2.               Developments.

(a)   Inventions, improvements, discoveries, methods, developments, software,
and works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by him/her or under his/her direction or
jointly with others during his/her employment by the Company, whether or not
during normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”.

(b)   The Employee agrees to assign and does hereby assign to the Company (or)
any person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications.  However, this paragraph
2(b) shall not apply to Developments which do  not relate to the present or
planned business or research and development of the company and which are made
and conceived by the Employee not during normal working hours, not on the
Company’s premises and not using the Company’s tools, devices, equipment or
Proprietary Information.  The Employee understands that, to the extent this
Agreement shall be construed in accordance with the laws of any state which
precludes a requirement in an employee agreement to assign certain classes of
inventions made by an employee, this paragraph 2(b) shall be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes.  The Employee also hereby waives all claims to moral rights
in any Developments.

(c)   The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments.  The Employee shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights, and powers of attorney,
which the Company may deem necessary or desirable in order to protect its rights
and interest in any development.  The Employee further agrees that if the
Company is unable, after reasonable effort, to secure the signature of the
Employee on any such papers, any executive officer of the Company shall be
entitled to execute any such papers as the agent and the attorney-in-fact of the
Employee, and the Employee hereby irrevocably designates and appoints each
executive officer of the Company as his/her agent and attorney-in-fact to
execute any such papers on his/her behalf, and to take any and all actions as
the Company may deem necessary or desirable in order to protect its rights and
interests in any Development, under the conditions described in this sentence.

3.               Other Agreements.

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of
his/her employment with the Company or refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.  The
Employee further represents that his/her performance of all the terms of this
Agreement wand as an employee of the Company does not and will not breach any
other agreement to which the Employee is a party including but not limited to
any agreement to keep in confidence proprietary information, knowledge or data
acquired by the Employee in confidence or in trust prior to his/her employment
with the Company, and the Employee will not disclose to the company or induce
the Company to use any confidential or proprietary information or material
belonging to any previous employer or others.

11


--------------------------------------------------------------------------------


 

4.               United States Government Obligations.

The Employee acknowledges that the Company from time to time may have agreements
with the other persons or with the United States Government, or agencies
thereof, which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work.  The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.

5.               No Employment Contract.

The Employee understands that this Agreement does not constitute a contract of
employment and does not imply that his/her employment will continue for any
period of time.

6.               Miscellaneous.

(a)   The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any provision of this
Agreement.

(b)   This Agreement supersedes all prior agreements, written or oral, between
the Employee and the Company relating to the subject matter of this Agreement. 
This Agreement may not be modified, changed or discharged in whole or in part,
except by an agreement in writing signed by the Employee and the Company.  The
Employee agrees that any change or changes in his/her duties, salary or
compensation after the signing of this Agreement shall not affect the validity
or scope of this Agreement.

(c)   This Agreement will be binding upon the Employee’s heirs, executors and
administrators and will inure to the benefit of the Company and its successors
and assigns.

(d)   No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any right.  A waiver or consent
given by the Company on any one occasion is effective only in that instance and
will not be construed as a bar to or waiver of any right on any other occasion.

(e)   The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be resigned at the time of such transfer.

(f)    The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the company and are considered by the
Employee to be reasonable for such purpose.  The Employee agrees that any breach
of this Agreement is likely to cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, the Employee agrees that
the Company, in addition to such other remedies which may be available, shall be
entitled to specific performance and other injunctive relief, and employee
waives the claim or defense that the Company has an adequate remedy at law. 
Employee shall not, in any action or proceeding to enforce any of the provisions
of this Agreement, assert the claim or defense that such an adequate remedy at
law exists.

(g)   This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Massachusetts.  Any
action, suit,

12


--------------------------------------------------------------------------------


 

or other legal proceeding which is commenced to resolve any matter arising under
or relating to any provisions of this Agreement shall be commenced only in a
court of the Commonwealth of Massachusetts (or, if appropriate, a federal court
located within Massachusetts), and the Company and the Employee each consents to
the jurisdiction of such a court.

(h)   Employee shall disclose the existence of the terms of this Agreement to
any employer or other person that Employee may work for or be engaged by after
the termination of his or her employment or engagement at the Company.  Employee
agrees that the Company may, after notification to Employee, provide a copy of
this Agreement to any business or enterprise (i) which Employee may directly or
indirectly own, manage, operate, finance, join, control or participate in the
ownership, management, operation, financing, or control of, or (ii) with which
the Employee may be connected with as an officer, director, employee, partner,
principal, agent, representative, consultant or other wise, or in connection
with which Employee may use or permit Employee’s name to be used.  Employee to
provide the names and addresses of any such persons or entities as the company
may from time to time request.

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

Signed By:             ___________________________

Printed Name:       ___________________________

Date:                       ___________________________

 

13


--------------------------------------------------------------------------------